MEMORANDUM2
Debtor Lawrence Bordan appeals pro se from the portion of the Bankruptcy Appellate Panel’s (“BAP”) judgment denying Bordan’s request to avoid a judicial hen held by Songer, and from the BAP’s order denying his motion for reconsideration. We have jurisdiction pursuant to 28 U.S.C. § 158(d), and we affirm.
Bordan only appeals the portion of the BAP decision that affirms the district court. We affirm for the reasons stated by the BAP in the order, dated August 29, 1997, denying Bordan’s request to avoid the judicial hen held by Songer. We affirm the denial of Bordan’s motion for reconsideration for the reasons stated by *586the BAP in its order dated October 14, 1997.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.